EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into and is effective as of
June 18, 2007, by and between CareGuide, Inc., a Delaware corporation (the
“Company”), and Thomas L. Tran (“Employee”).

 

In consideration of the mutual covenants and conditions set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

 

1.         Employment. The Company hereby employs Employee in the capacity of
President and Chief Financial Officer, reporting to the Company’s Chief
Executive Officer. Beginning no later than January 1, 2008, Employee will also
assume responsibility for all Company operations as Chief Operating Officer.
Employee accepts such employment and agrees to diligently, conscientiously and
exclusively perform such services as are customary to such office and as shall
from time to time be assigned to him by the Chief Executive Officer or the
Company’s Board of Directors (the “Board”). Employee’s employment will be on a
full-time business basis requiring the devotion of substantially all of his
productive business time for the efficient and successful operation of the
business of the Company.

 

2.         Conditional Agreement; Term. The employment hereunder shall be for a
one year period commencing as of the date hereof, unless earlier terminated as
provided in Section 4 (the “Initial Term”). This Agreement shall be
automatically renewed for successive one-year periods upon the expiration of the
Initial Term unless earlier terminated as provided in Section 4, unless either
party serves upon the other written notice of non-renewal at least ninety (90)
days prior to the expiration of the Initial Term or any subsequent anniversary
thereof. The parties expressly agree that designation of a term and renewal
provisions in this Agreement does not in any way limit the right of the parties
to terminate this Agreement at any time as hereinafter provided. Reference
herein to the term of this Agreement shall refer both to the Initial Term and
any successive term as the context requires.

 

3.

Compensation and Benefits

 

3.1        Salary. For the performance of Employee’s duties hereunder, the
Company shall pay Employee a salary at the annualized rate of $250,000 (the
“Base Compensation”).

 

 

3.2

Bonuses.

 

(a) Employee will be guaranteed a bonus for Employee’s work through December 31,
2007 based on the number of days employed in 2007, divided by 365, times
$125,000. Beginning in calendar year 2008, and thereafter while this Agreement
is in effect, the Employee shall be eligible to receive a discretionary calendar
year annual bonus in an amount of up to fifty percent (50%) of Base
Compensation. The award of the bonus shall be subject to the satisfaction of
mutually agreed upon performance goals beginning in the 2008 calendar year.
Performance goals will be established within the first ninety (90) days of each
calendar year, beginning with the 2008 calendar year. It shall be the Employee’s
obligation to initiate the goal setting process by making a written
recommendation to the CEO and Board in advance of, or within the first quarter
of, each calendar year and the Board is under no obligation to consider a bonus
for the Employee should he fail to do so. If the Company and the Employee are
unable to agree on mutually acceptable performance goals, then the Company shall
not be responsible for the payment of any bonus other than the initial
guaranteed bonus described above. The Company, in its sole discretion, shall
determine the extent to which the performance goals upon which the annual bonus
is based have been achieved. Employee must remain an active employee through the
end of

 

1



the applicable bonus year, unless Employee is terminated Without Cause1 or this
Agreement is terminated by Employee for Good Reason¹, and will not earn any
bonus if employment is terminated by Employee without Good Reason¹ or by Company
for Cause¹ before the end of the bonus year.

 

3.3        Payment and Withholding. All payments required to be made by the
Company to the Employee shall be made in accordance with the Company’s normal
payroll practices and shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

3.4        Personnel Policies and Benefits. Unless otherwise specified herein,
the Employee’s employment is subject to the Company’s personnel policies and
procedures as they may be interpreted, adopted, revised or deleted from time to
time in the Company’s sole discretion. The Employee will be eligible to
participate on the same basis as similarly situated employees in the Company’s
benefit plans in effect from time to time during his employment. For this
purpose, Employee will be considered “similarly situated” to the executive level
officers of the Company. All matters of eligibility for coverage or benefits
under any benefit plan shall be determined in accordance with the provisions of
the plan. The Company reserves the right to change, alter, or terminate any
benefit plan in its sole discretion. While this Agreement is in effect the
Company agrees to maintain at its expense a group life insurance program in
which the Employee is eligible to apply for coverage and name the beneficiary or
beneficiaries and a group long term disability insurance program in which the
Employee is eligible to apply for coverage.

3.5       Stock Options. As resolved by the Company’s Board, Employee will
participate in the Company’s Stock Option Plan at an initial ownership level of
1.75 million option shares. The Board has committed to hold an interim meeting
to grant these options effective on the date employment begins. These shares
will vest on a quarterly basis, with 6.25% of this initial options grant vesting
on the first day of each quarter of a year following the Employee’s start date.
For example, the first vesting shall occur on September 18, 2007, followed by
December 18, 2007, etc., until the entire initial options grant is vested after
four years. Should there be a change of control of Company, Employee will vest
immediately in all outstanding shares. Should Company amend its capital
structure, including an expected new financing which would ultimately result in
the issuance of additional shares on a fully diluted basis, Employee will be
granted additional option shares that will maintain Employee’s pro-rated
ownership as of the start of Employee’s employment on a fully diluted basis. In
any case, Employee’s ownership position will be no lower than 2.25% of
outstanding shares on a fully diluted basis, and this ownership position will be
protected and maintained through December 31, 2007. Additionally, the Employee’s
ownership position will be protected and maintained from January 1, 2008 through
June 17, 2008, but only in the event that the expected new financing occurs in
that period, and it is understood that such protection exists only for dilution
caused by the new financing event. Protection for the new financing event is up
to and including an additional $20 million of funding.

3.6        Reimbursement of Expenses. Employee shall be eligible to be
reimbursed for all reasonable business expenses, including but not limited to
expenses for travel, meals, and entertainment incurred by Employee in connection
with and reasonably related to the furtherance of the Company’s business in
accordance with the Company’s policy. Employee shall submit expense reports and
receipts documenting the expenses incurred in accordance with Company policy.

 

3.7 Relocation and Commutation Expenses. Company agrees to reimburse Employee up
to $75,000, with any taxable reimbursements grossed up for income taxes, to
offset any of the following expenses Employee may incur in connection with his
relocation and/or commute: real estate commission, closing costs, physical move
of personal belongings; or air fare and travel expenses to/from your current

_________________________

1 Terms defined below

 

2



residence to company headquarters; and/or living expenses, including hotel or
apartment lease, car rental, health club membership, other reasonable living
expenses and incidentals. All expenses will be reimbursed to Employee upon your
submission of receipts for same. In any case, the total amount of reimbursement
for these expenses is not to exceed $75,000 without specific written approval
from Company’s Board.

 

4.

Termination

 

4.1        Termination Events. The employment of the Employee and the Term of
this Agreement will terminate upon the occurrence of any of the following events
(“the Termination Event”):

 

 

(a)

The Employee’s Death;

 

(b)         The Employee’s “Disability,” defined, subject to applicable state
and federal law, as termination by the Company because the Employee is unable to
perform the essential functions of Employee’s position (with or without
reasonable accommodation as such term is defined in the Americans with
Disabilities Act) for six months in the aggregate during any twelve month
period. This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act and other
applicable law.             

 

(c)          Employee is discharged by the Company for “Cause”. As used in this
Agreement, the term “Cause” shall mean a determination by the Company that:

 

(i)         Employee has engaged in theft, dishonesty in connection with
performance of his duties that has a material adverse impact on the Company or
its reputation, or falsification of any Company documents or records or in
conduct constituting a felony or a misdemeanor involving dishonesty or moral
turpitude; or

 

(ii)          Employee has failed substantially to perform his duties with the
Company (other than any such failure resulting from the Employee’s absence due
to approved or legally protected leave) after written demand of no less than ten
(10) days for substantial performance is requested by the Company, which demand
specifically identifies the manner in which it is claimed Employee has not
substantially performed his duties, or

 

(iii)         Employee is engaged, or has engaged, in conduct which has, or
would reasonably be expected to have, a direct and material adverse effect on
the Company; or

 

(iv)        Employee has materially breached this Agreement, any other agreement
between the Employee and the Company, or Employee’s duty of loyalty to the
Company which breach remains uncured by for a period of thirty (30) days
following receipt of written notice thereof to the Employee from the Company.

 

In the event a failure or breach under (ii) or (iv) above is based on completed
actions that cannot be undone, and therefore not, in the opinion of the Company,
capable of cure, Employee may be terminated immediately provided it pays the
Employee for the cure period. No termination shall be effected for Cause unless
Employee has been provided with a written notice that states with reasonable
specificity the acts or omissions which form the basis of the Company’s
decision.

(d)         Employee is terminated by the Company “Without Cause”, which the
Company may do upon its election, regardless of whether it also has the option
to terminate for Cause, upon at least

 

3



two weeks’ prior written notice, which may constitute a paid leave of absence at
the Company’s discretion, and which notice shall specify the date of such
termination.

 

(e)        Employee terminates his employment due to “Good Reason,” which shall
mean that any of the following has occurred (i) a material diminution or adverse
change in Employee’s positions2, titles², status, rank, reporting relationship,
nature of responsibilities or authority; or (ii) a reduction in salary or
incentive bonus target; or (iii) a relocation to a location more than 35 miles
from the Coral Springs, Florida corporate office; or (iv), Employee will not be
assigned responsibility for the Company’s operations as Chief Operating Officer
by January 1, 2008; provided however, that any actions taken by the Company to
accommodate a disability of the Employee or pursuant to the Family and Medical
Leave Act shall not be a Good Reason for purposes of this Agreement. The
Employee may elect to terminate for Good Reason within thirty (30) days of the
Employee’s becoming aware of the existence of Good Reason, so long as the
Company has not previously notified the Employee of its decision to terminate
his employment.

(f)        Employee terminates his employment without Good Reason, which
Employee may do at any time with at least 30 days advance notice.

 

(g)       Either party notifies the other of non-renewal in accordance with
Section 2 above, which shall be treated as a termination Without Cause if such
notice is given by the Company, or a termination without Good Reason if such
notice is given by Employee.

 

(h)        If at any time during the course of this Agreement the parties by
mutual consent decide to terminate this Agreement, they shall do so by separate
agreement setting forth the terms and condition of such termination.

 

4.2

Effects of Termination

 

(a)        Upon termination of Employee’s employment hereunder for any reason,
the Company will pay Employee all amounts owed to Employee through the date of
Termination. Any amounts earned by Employee as of the date of Termination but
due to be paid Employee at a future date shall be paid when otherwise due, in
accordance with applicable law. Upon termination, the entitlement of the
Employee or his Estate to benefits, or to continuation or conversion rights,
under any Company sponsored benefit plan shall be determined in accordance with
applicable law and the provisions of such plan.

(b)         Upon termination of Employee’s employment under Sections 4.1 (d) or
(e), if the Employee executes, and does not revoke, a Separation Agreement and
Release in a form generally accepted in the legal community and to include a
non-disparagement clause, a confidentiality clause, agreement for the return of
company property, and agreement to comply with post-termination obligations to
the company as set forth in the Employment Agreement and Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement, the
Company shall pay Employee, on the Company’s regular payroll dates, commencing
on the first such date that occurs at least eight days following the Employee’s
execution of the Separation Agreement and Release, amounts equal to the then
applicable Base Compensation, excluding bonus, for a period of twelve (12)
months; a bonus for a period of twelve (12) months at the greater of (a) the
bonus earned or received for the year immediately preceding the termination, or
(b) the amount of bonus eligible for the year during which the termination
occurs; and if the Employee timely elects and remains eligible for continued
healthcare coverage under COBRA, the

_________________________

2 An exception to title or position change leading to “Good Cause” is that the
Company may hire a Chief Financial Officer and/or Chief Operating Officer so
long as they report to Employee in his position as President.

 

4



Company will pay the COBRA premiums for equivalent coverage and benefits to the
Company’s health plan for the period the Employee is receiving severance under
this Agreement or until the Employee is eligible for health care coverage under
another employer’s plan, whichever period is shorter. In addition, Employee’s
stock options will continue to vest for a period of 12 months following
termination of Employment Agreement under Sections 4.1 (d) or (e).

 

(c)          Following a Termination Event, both the Employee and the Company
agree not to make to any person, including but not limited to customers of the
Company, any statement that disparages the other or which reflects negatively
upon the other in any manner likely to be harmful to them or their business,
business reputation or personal reputation, including but not limited to
statements regarding the Company’s financial condition, its officers, directors,
shareholders, employees and affiliates; provided that both the Employee and the
Company may respond accurately and fully to any question, inquiry or request for
information when required by legal process. The Company’s obligations under this
section are limited to the Company’s officers and directors and Company
representatives with knowledge of this provision.

 

(d)        Following a Termination Event, Employee shall fully cooperate with
the Company in all matters relating to the winding up of Employee’s pending work
including, but not limited to, any litigation in which the Company is involved,
and the orderly transfer of any such pending work to such other Employees as may
be designated by the Company.

5.

General Provisions

 

5.1        Assignment. Neither party may assign or delegate any of his or its
rights or obligations under this Agreement without the prior written consent of
the other party. Provided however, the provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
permitted assigns and Employee and Employee’s legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person shall have become a party to this Agreement and have agreed
in writing to join and be bound by the terms and conditions hereof.

 

5.2       Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes any and all
prior agreements between the parties. The parties hereto have entered into a
Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement which may be amended by the parties from time to time without regard
to this Agreement. The Proprietary Information, Inventions, Non-Competition and
Non-Solicitation Agreement, contains provisions that are intended by the parties
to survive and do survive termination or expiration of this Agreement.

5.3        Modifications. This Agreement may be changed or modified only by an
agreement in writing signed by both parties hereto.

 

5.4        Prior Agreements. This Agreement supersedes all prior written and
verbal agreements with the Company and/or its Board of Directors and shall
govern all future employment obligations.

 

5.5        Headings. The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

5.6        Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with, the laws of the State of Delaware.

 

5



5.7        Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.

 

5.8        Further Assurances. The parties will execute such further instruments
and take such further actions as may be reasonably necessary to carry out the
intent of this Agreement.

 

5.9        Notices. Any notice expressly provided for under this Agreement shall
be in writing, shall be given either by hand delivery, by courier, or by mail
and shall be deemed sufficiently given when actually received by the party to be
notified, or, if delivered by courier, when delivered to the party’s address as
set forth below, or when mailed, if mailed by certified or registered mail,
postage prepaid, addressed to the party’s address as set forth below. Either
party may, by notice to the other party, given in the manner provided for
herein, change their address for receiving such notices.

 

•

If to the Company, to the Chief Executive Officer in person or to its corporate
headquarters at the time notice is given, “Attention: Chief Executive Officer”.

 

•

If to the Employee, to him in person or to his home address as listed in Company
records at the time notice is given.

5.10      No Waiver. The failure of either party to enforce any provision of
this Agreement shall not be construed as a waiver of that provision, nor prevent
that party thereafter from enforcing that provision of any other provision of
this Agreement.

 

5.11      Legal Fees and Expenses. In the event of any disputes under this
Agreement, each party shall be responsible for their own legal fees and expenses
which it may incur in resolving such dispute, unless otherwise prohibited by
applicable law or a court of competent jurisdiction.

 

5.12      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement,
effective as of the day and year first above written.

 

 

CareGuide, Inc.

EMPLOYEE:

 

 

By: _/s/Chris Paterson__________________

/s/ Thomas L. Tran________________

 

Name: Chris Paterson

Thomas L. Tran

Title: CEO

 

 

6

 

 